                 1
                 2
                 3
                 4                                   UNITED STATES DISTRICT COURT
                 5                                          DISTRICT OF NEVADA
                 6                                                      ***
                 7     OLIVIA R. HOLMAN,                                        Case No. 2:18-CV-2334 JCM (NJK)
                 8                                              Plaintiff(s),                     ORDER
                 9                  v.
               10      ANDREW SAUL,
               11                                            Defendant(s).
               12
               13               Presently before the court is Magistrate Judge Koppe’s report and recommendation
               14     (“R&R”) granting commissioner’s countermotion to affirm and denying plaintiff’s motion for
               15     remand. (ECF No. 25). Plaintiff Heidi M. Johnson (“plaintiff”) objected to the R&R.1 (ECF No.
               16     26). Defendant Andrew Saul (“the commissioner”) did not respond, and the time to do so has
               17     passed.
               18               Also before the court is plaintiff’s motion to remand (ECF No. 18), to which the
               19     commissioner responded (ECF No. 22).
               20               Also before the court is the commissioner’s countermotion to affirm (ECF No. 21), to
               21     which plaintiff responded (ECF No. 24).
               22     I.        Background
               23               The parties do not object to the factual presentation in the R&R. Therefore, the court adopts
               24     the factual representation in the R&R and will detail factual and procedural background in the
               25     discussion section of this order as necessary to explain the court’s holding.
               26
               27
                                1
                               Nancy Berryhill was the named defendant while she was Acting Commissioner of the
               28     Social Security Administration. (See ECF Nos. 21; 22). Andrew Saul is now Commissioner of
                      the Social Security Administration and is defending this suit accordingly. (ECF No. 23).
James C. Mahan
U.S. District Judge
                1     II.    Legal Standard
                2            A party may file specific written objections to the findings and recommendations of a
                3     United States magistrate judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
                4     LR IB 3-2. Where a party timely objects to a magistrate judge’s report and recommendation, the
                5     court is required to “make a de novo determination of those portions of the [report and
                6     recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). The court “may accept,
                7     reject, or modify, in whole or in part, the findings or recommendations made by the magistrate.”
                8     Id.
                9            Pursuant to Local Rule IB 3-2(a), a party may object to the report and recommendation of
              10      a magistrate judge within fourteen (14) days from the date of service of the findings and
              11      recommendations. Similarly, Local Rule 7-2 provides that a party must file an opposition to a
              12      motion within fourteen (14) days after service thereof.
              13      III.   Discussion
              14             Judge Koppe aptly described the five-step evaluation process ALJs use to determine
              15      whether an individual is disabled. (ECF No. 25 at 3–5); see also Bowen v. Yuckert, 482 U.S. 137,
              16      140 (1987) (citing 20 C.F.R. §§ 404.1520, 416.920). As Judge Koppe explained:
              17                     Before considering step four of the sequential evaluation process,
                                     the ALJ must first determine the individual’s residual functional
              18                     capacity (“RFC”). 20 C.F.R. § 416.920(e). The RFC is a function-
                                     by-function assessment of the individual’s ability to do physical and
              19                     mental work-related activities on a sustained basis despite
                                     limitations from impairments. SSR 96-8p. In making this finding,
              20                     the ALJ must consider all of the symptoms, including pain, and the
                                     extent to which the symptoms can reasonably be accepted as
              21                     consistent with the objective medical evidence and other evidence.
                                     20 C.F.R. § 416.929; SSR 16-3p. To the extent that statements about
              22                     the intensity, persistence, or functionally-limiting effects of pain or
                                     other symptoms are not substantiated by objective medical
              23                     evidence, the ALJ must make a finding on the credibility of the
                                     individual’s statements based on a consideration of the entire case
              24                     record. The ALJ must also consider opinion evidence in accordance
                                     with the requirements of 20 C.F.R. § 416.927.
              25
              26      (ECF No. 25 at 4). Here, the parties dispute the ALJ’s determination of plaintiff’s “residual
              27      functional capacity” (“RFC”). (See generally ECF Nos. 18; 21; 24).
              28

James C. Mahan
U.S. District Judge                                                   -2-
                1            The Social Security Administration classifies jobs as “sedentary, light, medium, heavy, and
                2     very heavy.” 20 C.F.R. §§ 404.1567(b), 416.967(b). A job is considered light work “when it
                3     requires a good deal of walking or standing . . . .” Id. A sedentary job, on the other hand, “is
                4     defined as one which involves sitting,” although walking and standing may be required
                5     occasionally. Id.
                6            The vocational expert indicated that plaintiff’s prior work as a bus person is classified as
                7     “medium exertion,” but that “it appears that it was actually performed at the light level . . . .” (ECF
                8     No. 16-1 at 57). When asking the vocational expert a hypothetical, the ALJ specifically mentioned
                9     that plaintiff’s ability to “stand, sit, and walk a total of two hours of an eight hour day, 20 minutes
              10      maximum at one time on her feet” would “[o]bviously . . . preclude her past work because she was
              11      on her feet a lot longer than that time frame.” Id. at 65. Indeed, the ALJ ultimately concluded that
              12      “[t]he [plaintiff] is unable to perform any past relevant work.” Id. at 41. To that end, the ALJ
              13      asked the vocational expert for examples of “very sedentary” positions. Id. at 65
              14             At the hearing, the vocational expert indicated that plaintiff would need “sedentary,
              15      unskilled employment.” Id. at 66. She suggested “small parts assembler,” which has a strength
              16      rating of light work. Id. Although plaintiff was “obviously precluded” from her past work—which
              17      was labeled medium exertion but was performed as light work—the vocational expert also
              18      recommended “hand packager,” which is technically a medium-exertion job which labor market
              19      studies suggest is “performed at the sedentary level” in “a certain percentage.”2 Id.
              20             Further, the ALJ claimed to accord “great weight” to the opinions of Dr. Rene Pena and
              21      Dr. Leonard Simpson because they were “consistent with the medical evidence of record.” Id. at
              22      44. Both Dr. Pena and Dr. Simpson determined that plaintiff’s RFC allowed only sedentary work.
              23      Id. at 80, 90, 106, 118. Nonetheless, the ALJ determined that plaintiff’s RFC allowed her to
              24      perform light work, although he noted that “[plaintiff]’s ability to perform all or substantially all
              25      of the requirements of [light] work has been impeded by additional limitations.” Id. at 46.
              26
              27
                             2
                                The vocational expert indicated that she provided the ALJ with the “certain percentage,”
              28      but the ALJ does not reference that percentage in his findings, and that percentage is not elsewhere
                      in the record. (See ECF No. 16-1 at 66).
James C. Mahan
U.S. District Judge                                                    -3-
                1            Regardless of the weight—or lack thereof—that the ALJ gave plaintiff’s subjective
                2     testimony, the court finds that the ALJ’s determination of plaintiff’s RFC is not supported by
                3     substantial evidence. To the contrary, the ALJ’s determination is unsupported by the opinions of
                4     Dr. Pena and Dr. Simpson, the evidence that he supposedly relied on and gave great weight to.
                5     Every indication in the record is that plaintiff’s RFC was limited to sedentary work, including the
                6     ALJ’s representations at the hearing and his conclusion that plaintiff cannot perform any past
                7     relevant work.
                8            Accordingly, the court finds that remand is appropriate.3
                9     IV.    Conclusion
              10             Accordingly,
              11             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Judge Koppe’s R&R
              12      (ECF No. 25) be, and the same hereby is, OVERRULED, consistent with the foregoing.
              13             IT IS FURTHER ORDERED that plaintiff’s motion to remand (ECF No. 18) be, and the
              14      same hereby is, GRANTED.
              15             IT IS FURTHER ORDERED that the commissioner’s cross motion to affirm (ECF No. 21)
              16      be, and the same hereby is, DENIED
              17             IT IS FURTHER ORDERED that the matter of Holman v. Saul, case number 2:18-cv-
              18      02334-JCM-NJK, be, and the same hereby is, REMANDED to the Social Security Administration
              19      for further administrative proceedings consistent with this order.
              20             DATED January 13, 2020.
              21                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              22
              23
              24
              25
              26
              27
              28
                             3
                                 The court need not reach plaintiff’s other objections to the R&R.
James C. Mahan
U.S. District Judge                                                   -4-
